Citation Nr: 1720065	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  13-18 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1970 to December 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Portland, Oregon, Department of Veterans Affairs (VA) Regional Office (RO).  

In July 2016, the Board remanded this case and instructed the Agency of Original Jurisdiction (AOJ) to obtain an addendum medical opinion to ascertain whether the Veteran's diagnosed depression and ADHD were etiologically related to service, to include on a pre-existing aggravation basis.  The Board notes that an addendum medical opinion was obtained in July 2016 and has been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that the July 2016 Remand deemed the Veteran's request for a videoconference hearing withdrawn due to his failure to appear for his scheduled hearing and finding good cause had not been shown for his failure to appear.  In a July 2016 letter, the Veteran requested reconsideration and put forth reasons why he was unable to attend the Board hearing.  However, given the favorable disposition of the case below, the Board finds that scheduling the Veteran for another hearing would serve no useful purpose and would be a waste of VA resources.  Accordingly, for the reasons cited above, the Veteran's Motion for Reconsideration is denied.

In his June 2013 VA Form 9, the Veteran's representative asserted that his symptoms had progressed to the level where he was deemed unemployable.  As such, a claim for TDIU has been raised by the record but has not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).


FINDINGS OF FACT

1. The Veteran's PTSD clearly and unmistakably existed prior to active service; there is no evidence that establishes that his pre-existing PTSD clearly and unmistakably was not aggravated by active service.

2. The Veteran's service treatment records (STRs) show a history of depression, that the Veteran complained of depression related to service, and that he was diagnosed with situational anxiety and somatization; medical evidence indicates a link between events in service and the Veteran's current PTSD.


CONCLUSIONS OF LAW

1. The presumption of soundness on entry to service as to PTSD has not been rebutted. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).

2. The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, as well as certain assistance duties.  However, given the disposition of the appeal below, discussion of VA's compliance with those duties are not necessary, and any deficiencies in such notice or assistance are harmless.

In the decision below, the Board grants the claim of service connection for PTSD.  To the extent there are any notice defects as to the initial rating and effective date elements when effectuating the award, the Board trusts the RO will ensure they are rectified.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Lay assertions may also serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2014); 38 C.F.R. § 3.303(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

The Veteran seeks entitlement for a psychiatric disorder.  Specifically, the Veteran seeks entitlement for PTSD which he asserts was aggravated by active duty service.  After a review of the record, the Board finds that service connection for PTSD is warranted. 

1. Factual Background

The Veteran's STRs include an April 1970 enlistment examination noting a normal psychiatric evaluation.  The Veteran denied frequent or terrifying nightmares, depression or excessive worry, loss of memory, or nervous trouble of any sort.  An October 1972 re-enlistment examination shows that the examining physician did not provide an indication of any normal or abnormal clinical evaluations for the various anatomies or psychiatric evaluation, except for an indication for abnormal identifying body marks, scars or tattoos.  The Veteran denied frequent trouble sleeping, depression or excessive worry, loss of memory, or nervous trouble of any sort.  The November 1976 separation examination also shows that the examining physician did not indicate normal or abnormal clinical evaluations for the various anatomies or psychiatric evaluation except for an indication for abnormal identifying body marks, scars or tattoos.  Additionally, no report of medical history is included in the November 1976 examination report.  Lastly, the Board notes an undated STR noting a history of juvenile delinquency and depression and a recent history of discontent.  The Veteran complained of depression related to the Marine Corps and his wife.  He was diagnosed with situational anxiety and somatization.   

Post-service medical records are silent as to any treatment for a psychiatric disorder until October 2009, shortly after the Veteran requested a primary care provider at the VA.  An October 2009 primary care outpatient note shows a diagnosis of depression and anxiety.  The Veteran reported being very depressed and was eager for psychiatric care.  A positive depression and PTSD screening was obtained.  The Veteran underwent a VA psychiatric evaluation in November 2009.  The Veteran complained of chronic anxiety and depression.  The Veteran reported current psychiatric problems related to his third wife's suicide and being the first responder.  The Veteran also reported that his step-son died at age 13 of neuroblastoma.  The Veteran additionally reported that he lost his software company and his patents which he developed due to the sale of his company by his board of trustees who were involved in illegal and unethical security fraud.  Additionally, the Veteran reported being repeatedly molested at age eleven by his baseball coach and that his mother died when he was eight.  Lastly, the Veteran reported that his father who was a physician possibly exposed him to radiation poising and that there were allegations his father was involved in the death of his mother.  The examining psychiatric mental health nurse practitioner noted that the Veteran was neatly groomed and casually dressed.  He showed good eye contact and his speech was articulate without any unusual thought content.  He denied any active suicidal ideation.  He did report being depressed with low energy level, lack of interest, feeling overwhelmed and endorsed isolative behavior.  The Veteran also reported being irritable, having intrusive memories and some anxiety related to his wife's death.  He denied nightmares.  No psychotic symptoms were present and his insight and judgement appeared fair.  Lastly, his impulse control was estimated to be intact.  The Veteran was diagnosed with complex PTSD secondary to childhood sex abuse and alleged adult traumas which were non-military in nature.  The Veteran was also diagnosed with major depressive disorder (MDD).  A GAF score of 55 was assigned.

A December 2009 VA psychological assessment diagnosed the Veteran's condition as moderate to severe chronic PTSD and assigned a GAF score of 50.  The Veteran underwent a Minnesota Multiphasic Personality Inventory-2 (MMPI-II) assessment.  The VA physician found no evidence of malingering or any indication of intended secondary gain.  The physician did note a complex history filled with intricate stories "which seem statistically unlikely, but are not bizarre in nature."  The Veteran reported that he would like to have grief counseling as he never dealt with his childhood sexual trauma or his wife's suicide.

A January 2010 VA psychiatry outpatient record noted complex features of the Veteran's PTSD from multiple traumas, including childhood sexual abuse and an alleged childhood accident.  During the therapy session, the Veteran consistently focused on issues surrounding his stolen software company and patents.  The Veteran also reported not having a chance to resolve feelings about his wife's suicide.  The Veteran further reported feeling shame and guilt related to his childhood sexual trauma.  The physician noted that the Veteran was neatly and casually dressed with a moderate level of grooming.  His mood was depressed and he had a full range of affect.  His eye contact was good, and speech, language and psychomotor within normal limits.  Additionally, his thought process ranged from circumstantial to being focused and his insight and judgement were fair.  Lastly, his thought content was related to traumas and feelings of shame and the Veteran denied any suicidal ideation.

The Veteran filed a service connection claim for PTSD in December 2010 and indicated that his disability began in October 1965, prior to military service.

A January 2011 VA psychiatry intake record shows that the Veteran reported two childhood traumatic events.  The first event involved an accidental shooting of his nine year-old brother and sexual abuse by his coach.  The Veteran further reported traumatic experiences during service involving a plane crash which the psychiatrist noted was not explored.  He further reported that the current issues distressing him were intrusive memories of his wife's suicide and the theft of multiple patents by a former employer.  The Veteran also reported currently experiencing significant problems organizing his thoughts and accomplishing anything.  He further reported symptoms of anxiety, short term memory problems, attention problems, feeling restless, intrusive memories, and feeling like he was watching things deteriorate in his life.  The psychiatrist noted that the Veteran was dressed casually and somewhat disheveled.  His mood was anxious with an overwhelmed, distraught affect.  Psychomotor was noted as agitated and his speech was somewhat loud and mildly pressured and rapid with dramatic language.  Thought processes were circumstantial to tangential and he denied any auditory or visual hallucinations.  He did report thinking about harming a person whom he perceived had wronged him but denied any intent due to consequences.  He also denied any suicidal ideations, but endorsed past thoughts.  Judgment was fair and insight was found poor to fair.  The psychiatrist diagnosed the Veteran with chronic PTSD, depressive disorder and polysubstance abuse.  A GAF score of 50 was assigned.

During a February 2011 VA psychiatry appointment, the Veteran was asked to elaborate on his previously reported in-service stressor concerning a plane crash.  The Veteran reported working as a photographer during service and that he had to photograph the site of a plane crash.  The Veteran described a gruesome crash scene and that he had intrusive memories of that traumatic scene as well as intrusive memories surrounding his wife's suicide and the accidental shooting of his step-brother.  The Veteran was advised to enroll in the VA PTSD symptom management program at the VA.  The VA psychiatrist also noted that she contacted the Veteran's sister who verified the Veteran's reported stressors, including his wife's suicide, the death of his step-son, the theft of his patents and the hostile take-over of his company.  The Veteran's sister also verified the reported childhood stressor events including the accidental shooting of the step-brother and stories surrounding their father.  The psychiatrist also found the Veteran's patents and references to the Veteran's wife's suicide through an on-line web search.  The psychiatrist further noted that the Veteran's PTSD was a complex case with anxiety, significant narcissist traits and probable ADHD.  A February 2011 VA medical record also shows diagnoses of chronic PTSD (non-military), depressive disorder and polysubstance abuse with an assigned GAF score of 50.

A March 2011 VA psychiatry record noted a diagnosis of complex PTSD from both civilian and military trauma, major depression, substance abuse and ADHD.  The Veteran's grooming was noted as moderate, affect depressed and mood anxious and depressed.  Additionally, his affect was found depressed and his psychomotor was noted as fairly calm and not agitated as before.  He was noted to stutter mildly with no pressured speech.  His thought processes were circumstantial to tangential and his thought content was related to his legal issues.  He admitted to suicidal ideation but denied any intent to act upon it.  Lastly, his insight and judgment were found fair.

The Veteran underwent an initial VA examination in April 2011 conducted by Dr. MD.  The Veteran was diagnosed with PTSD, recurrent MDD, and panic disorder without agoraphobia.  The examiner found the Veteran's depression more likely than not secondary to his PTSD.  The Veteran reported several childhood stressor events including attempting suicide at age 10, sexual assault at age 12, and shooting his step-brother in the head.  The Veteran also reported working as a photographer during service and witnessing three plane crashes.  The Veteran additionally reported significant distress connected with the third plane crash.  Additionally, the Veteran endorsed a post-service stressor event involving the suicide of his wife in 2008.  Symptoms related to the Veteran's PTSD included the following: anxiety; chronic sleep impairment; mild memory loss; flattened affect; panic attacks more than once per week; initial insomnia; concentration and memory problems; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; anhedonia; irritability; reduced productivity; suicidal ideation; speech intermittently illogical, obscure or irrelevant; and a decreased interest in sex.  The examiner found the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner opined that based on the available information, it was "more likely than not that the Veteran's PTSD was not caused or significantly exacerbated by military stressors."  No rationale for this opinion was provided.

A May 2013 Decision Review Officer (DRO) informal conference report found that the April 2011 VA examiner did not discuss whether the Veteran's pre-service mental condition was aggravated by his military service.  The DRO report additionally noted that the examiner incorrectly indicated the Veteran was a combat photographer as the Veteran did not have combat service.  Lastly, the DRO report noted that the Veteran's STRs included a diagnosis of situational anxiety and somatization and dated this record two months prior to discharge.  The agreed upon action was to request clarification from the VA examiner to address aggravation of the pre-service mental condition.

The Veteran underwent another VA examination in May 2013, this one conducted by Dr. BFC.  The examiner diagnosed the Veteran with PTSD, attention deficit hyperactivity disorder (ADHD) and depression.  The examiner indicated that it was possible to differentiate and attribute symptoms for each mental disorder diagnosed.  Symptoms related to the Veteran's PTSD included intrusive disturbing memories of trauma, avoidance of reminders of stressor events and diminished affect.  Other symptoms included depressed mood, anxiety, panic attacks that occurred weekly or less often, flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner found that the Veteran's acquired psychological disorders were manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  It was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder diagnosed.  The Veteran reported two childhood stressor events.  The first involved sexual abuse as a child.  The second involved the accidental shooting of his step-brother.  He further reported a service related stressor event related to his work as a photographer as part of a plane crash investigation team.  During one such investigation he reported rolling over the pilot who had died in the crash and experiencing a flashback of his step-brother's shooting.  Thereafter, nightmares of his childhood shooting returned for a while and "then went away."  A fourth post-service stressor involved his wife's suicide in 2008.  The Veteran also described seeing images of his step-brother and deceased wife coming back to him "as a kaleidoscope."  He endorsed suicidal thoughts in the past but not the present.  He also described hopelessness.  The examiner noted that the Veteran was casually dressed and appropriately groomed.  His speech was found delayed, slightly monotone with slowed psychomotor.  The examiner also noted a flattened affect and depressed mood.  Thought process was found generally linear but derailed at times.  Memory was noted as good, concentration okay, and good insight and judgement.  

The examiner opined that the Veteran's PTSD pre-existed service and was "less likely as not aggravated by the traumatic event that occurred during his military service."  The examiner based her opinion on a finding that the severity of the PTSD prior to service had not worsened, but was re-triggered to the same level it was at prior to service.  The examiner also noted that the Veteran was able to continue his military service after the in-service stressor event and that the Veteran went onto a successful career for several years after discharge from service.

A July 2013 VA mental health record shows that the Veteran reported re-experiencing his childhood accidental shooting trauma following his in-service stressor and that he persistently re-experiencing this trauma for some time after separation from service.  The Veteran also reported seeing images that were a mixture of his brother and the deceased pilot he was asked to roll-over during service.  Following his wife's suicide, the images reappeared with his deceased wife reoccurring with the other two images.  The treating psychiatrist diagnosed the Veteran with PTSD with recurrent symptoms from childhood, military experiences and his wife's suicide.

In December 2015, the Board found the May 2013 VA examination inadequate as it intermixed two separate standards of proof.  The case was remanded to obtain an addendum opinion that addressed the following: whether the Veteran had an acquired psychiatric disorder during his active duty service; if so, whether it was medically and factually undebatable that the disorder pre-existed service; if so, whether it was medically and undebatable that the disorder was not aggravated (permanently worsened) in service beyond that which would be due to the natural progression of the disease; if not, whether a psychiatric disorder began in, or was related to, active duty service.  Lastly, if the examiner determined that the Veteran did not have an acquired psychiatric disorder during service, the examiner was asked to opined as to whether it was at least as likely as not (50 percent probability or more) that any diagnosed acquired psychiatric disorder was the result of an incident in service, including the reported stressor event.

In a May 2015 letter, the Veteran's VA treating psychiatrist, Dr. SD, noted a pre-service history of stressor events including several instances of abuse and an incident in which the Veteran accidentally shot his step-brother.  The psychiatrist also noted service related events that triggered prior memories and nightmares associated with his step-brother's shooting, including going to sites of air crashes and several instances of being in-close proximity to or toughing dead service men.  The psychiatrist offered a diagnosis of PTSD which was "at least in part related to the trauma [the Veteran] experienced in the military."

In response to the December 2015 Remand, an addendum medical opinion was obtained from Dr. BFC in January 2016.  The examiner opined that the Veteran did have a diagnosis of PTSD during active duty service.  The examiner further opined that it was medically and factually undebatable that the diagnosed PTSD existed prior to service.  The examiner found that the Veteran experienced flashbacks of his pre-service stressor event during service but that it was medically undebatable that the disorder was not aggravated beyond the natural progression of the disease during service.  The examiner noted that although the Veteran experienced flashbacks during service, the flashbacks were considered to be only symptoms of PTSD and that the severity of the disorder as a whole was not aggravated beyond normal progression.  Additionally, the examiner found that the Veteran's functioning during and following service was inconsistent with what would be expected with aggravation.  

In a July 2016 letter, the Veteran asserted that his PTSD existed prior to service and that his military experience as a photographer of plane crashes for investigation teams worsened his PTSD symptoms.  The Veteran related his current PTSD to a childhood event wherein he accidentally shot his nine-year old step-brother.  During service, the Veteran asserted that his pre-existing PTSD was aggravated by aircraft crashes he photographed for investigation teams.  The Veteran asserted that the first crash killed a pilot whose head had been decapitated.  The last crash involved a pilot the Veteran knew.  The Veteran further stated that he was asked to roll-over the body of the deceased pilot, after which he experienced a flash-back to his childhood stressor event.  Following service, the Veteran reported discovering the body of his wife who had committed suicide.

A July 2016 Board decision noted that the January 2016 VA examiner provided diagnoses of PTSD, depression and ADHD.  The Board further noted that the examiner did not provide the requested opinions with respect to the diagnoses of depression and ADHD.  The case was thereby remanded for another addendum medical opinion. 

The requested addendum medical opinion was obtained from Dr. BFC in July 2016.  The examiner provided several medical opinions.  First, the examiner opined that it was "less than likely as not that the Veteran's current diagnosed depression [was] related to service."  The examiner based her opinion on a finding that there was "no indication in the Veteran's records that depression existed or was caused in the future by the Veteran's military service."  Second, the examiner opined that there was "no indication that the Veteran had a separate diagnosis of depression prior to his military service."  The examiner noted that depression was a component of PTSD which might have existed prior to service, however, the depressive component was not a disorder by itself.  Third, the examiner opined that depression "[was] not considered to have a pre-service onset."  No rationale was provided for this finding.  Fourth, the examiner opined that it was "less than likely as not that the current ADHD [was] related to service, to include being a maturation or continuation of in-service psychiatric complaints."  In support of this opinion the examiner noted that ADHD was a disorder that was considered a childhood diagnosis.  The examiner further noted that often ADHD improved in the military due to the provided structure and decreased need for life planning or decision-making.  Fifth, the examiner further found that ADHD undebatedly existed prior to service because ADHD was considered to have a childhood onset.  Lastly, the examiner stated that the records did not support a "worsening during or after the Veteran's military service.  The ADHD was not aggravated or worsened beyond normal progression by military service."  Again, no rationale was provided for this opinion.

In a July 2016 letter, the Veteran's treating VA psychiatrist, Dr. SD, noted current psychiatric diagnosis including PTSD and depression.  PTSD symptoms reportedly included frequent intrusive memories, hyperadrenergic state/responses, and some avoidance behaviors.  The psychiatrist stated that the PTSD stemmed from three sets of traumatic events (pre-service, in-service, and post-service) reported by the Veteran including accidentally shooting his step-brother as a child; finding his wife after she committed suicide, and several events that occurred during service.  The service related events included witnessing the results of two aircraft crashes right after they occurred.  Additionally, the examiner noted that the Veteran knew one of the pilots killed in one of the crashes.  Based on the above, the psychiatrist opined it was "more likely than not that the military trauma contributed to and exacerbated the Veteran's PTSD symptoms."

2. Legal Analysis

In consideration of the evidence of record, the Board finds that the Veteran is entitled to service connection for PTSD.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).  This presumption attaches only where there has been an entrance examination in which the later complained-of disability was not detected.  Smith v. Shinseki, 24 Vet. App. 40 (2010).

During his entrance examination in April 1970, the physician who prepared the examination report indicated a normal psychiatric evaluation.  Therefore no psychiatric disorder was noted during the clinical entrance examination and the presumption of soundness applies in this case.

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that the disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Rather, the burden remains with VA to show by clear-and-unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  Vanerson v. West, 12 Vet. App. 254 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  Cotant v. West, 17 Vet. App. 11 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).

The Board recognizes that both the VA examiners and the Veteran's VA treating psychiatrist found the Veteran's current diagnosis of PTSD to have pre-existed service.  Further, a January 2016 VA examination report provided a medical opinion that it was medically and factually undebatable that the Veteran's diagnosed PTSD existed prior to service.  All medical professionals have based their findings of a pre-existing condition on the Veteran's pre-service stressor events which included sexual abuse and the Veteran's accidental shooting of his step-brother.

Turning to whether the Veteran's PTSD was aggravated by service, the Board notes that there are conflicting medical opinions of record.  Initially, the Board notes that the April 2011 examiner, Dr. MD, opined that it was "more likely than not that the Veteran's PTSD was not caused or significantly exacerbated by military stressors."  However, the examiner provided no supporting rationale for this opinion.  A medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, the Board finds the April 2011 VA examination report of little probative value as to whether the Veteran's pre-existing PTSD was aggravated during service.

A second medical opinion was provided by Dr. BFC.  In her May 2013 VA examination report, Dr. BFC opined that the Veteran's PTSD was "less likely as not aggravated by the traumatic event that occurred during his military service."  The examiner based her opinion on a finding that the severity of the PTSD prior to service had not worsened and was only re-triggered to the same level it was at prior to service.  The examiner also noted that the Veteran was able to continue his military service after the in-service stressor event and that the Veteran went onto a successful career following service.  The examiner reiterated her opinion in a January 2016 addendum medical opinion.  In that examination report, the examiner opined that it was "medically undebatable that the disorder was not aggravated beyond the natural progression of the disease during service."  Again, the examiner noted that the Veteran experienced flashbacks during service, but that the overall severity of the disorder was not aggravated beyond normal progression.  

However, in her July 2016 addendum medical opinion, Dr. BFC stated that there was no indication that depression existed or was caused by the Veteran's military service.  This is a factually inaccurate statement.  As noted above, the Veteran's STRs noted a history of depression and a recent history of discontent.  The Veteran complained of depression related to the Marine Corps and his wife.  The STRs further show that the Veteran was diagnosed with situational anxiety and somatization.  Therefore, the examiner's finding of no record indicating that depression existed during service calls into question how closely the examiner reviewed the Veteran's STRs as well as the examiner's finding that the Veteran's PTSD was not aggravated during service.  As the examiner further stated in her July 2016 examination report, PTSD has a depressive component.  Moreover, as noted above, the Veteran was diagnosed with situational anxiety, and anxiety has been associated as a symptom of the Veteran's PTSD.  Thus, the Board finds the medical opinions offered by Dr. BFC of little probative value as to whether the Veteran's pre-existing PTSD was aggravated during service.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record; bare conclusions, even those made by medical professionals, which are not accompanied by a factual predicate in the record, are not probative medical opinions).  

Lastly, the Veteran's VA treating psychiatrist, Dr. SD, submitted two letters offering similar medical opinions.  The opinion letter submitted in May 2015 noted that the Veteran's service related stressor events triggered prior memories and nightmares of his step-brother's shooting.  As a result, the psychiatrist opined that the Veteran's current diagnosis of PTSD was, in part, related to the trauma experienced in the military.  The second letter submitted in July 2016 noted that the Veteran's PTSD stemmed from pre-service, in-service and post-service stressor events.  As to the Veteran's in-service stressor events, the psychiatrist opined that it was "more likely than not that the military trauma contributed to and exacerbated the Veteran's PTSD symptoms."  Accordingly, the Veteran's treating psychiatrist endorsed aggravation of the Veteran's pre-existing PTSD due to military trauma.

The Board finds the medical opinion letters provided by the Veteran's treating psychiatrist to be the most probative evidence of record as to aggravation.  As noted above, the Board finds both VA examiners' medical opinions as to aggravation of little probative value as they either did not provide supporting rationale or did not consider and/or overlooked relevant STRs noting symptoms of depression and anxiety.  The Board also notes that Dr. SD, as the Veteran's VA treating psychiatrist, has more experience with and knowledge of the Veteran's psychiatric conditions; namely the Veteran's PTSD.  At the very least, the evidence is in relative equipoise as to whether the Veteran's PTSD was aggravated by his military service.  Therefore, based on the medical evidence the Board finds that the presumption of soundness has not been rebutted.

In this regard, if the presumption of soundness has not been rebutted, the disease or injury that manifested in service is deemed incurred in service, such that the second element of service connection is established.  Gilbert v. Shinseki, 26 Vet. App. 48, 53 (2013) (citing Horn v. Shinseki, 25 Vet. App. 321, 236 (2012).  For service connection, a claimant still must establish that he has a current disability that is related to the in-service injury or disease.  Gilbert, 26 Vet. App. at 52.  An unrebutted presumption of soundness does not necessarily lead to service connection for the disease or injury because it still must be shown by the claimant that there is a nexus between the current disability and service.  Id. at 52.

In cases such as this, as noted by VA General Counsel, when the presumption of soundness is not rebutted, the law dictates a paradoxical result-namely, that the disability began during service (even if evidence clearly and unmistakably shows that it pre-existed military service).  VAOPGCPREC 3-2003.  As noted above, the medical evidence establishes that the Veteran carries a current diagnosis of PTSD which has been shown to have pre-existed service, and the probative evidence of record shows that the disorder was aggravated by military service.

Accordingly, the Board finds that the Veteran's PTSD cannot be said, on the basis of clear and unmistakable evidence, to have been extant prior to service and not aggravated thereby.  Therefore, given that the Veteran is presumed to have been sound at entry to service, the Board thus concludes that the Veteran currently suffers from PTSD that is related to his time on active duty.  The claim is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for PTSD is granted.




____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


